UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4778


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENJAMIN ROBERT DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cr-00311-BO-1)


Submitted:   May 30, 2013                 Decided:   June 11, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua B. Howard, GAMMON, HOWARD, ZESZOTARSKI, PLLC, Raleigh,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benjamin Robert Davis pled guilty to being a felon in

possession of a firearm and ammunition in violation of 18 U.S.C.

§ 922(g)(1)       (2006)     and       was    sentenced       to   180        months    of

imprisonment.       His sentence was enhanced under the Armed Career

Criminal    Act    (“ACCA”).           18    U.S.C.    § 924(e)(1)       (2006).        On

appeal, Davis raises two issues, whether: (1) his three state

court    convictions       for    arson      should    be    treated     as    only    one

conviction for purposes of the ACCA enhancement; * and (2) the

district    court    failed       to    address       the    required    factors       and

applied an erroneous standard in assessing the applicability of

the ACCA.    For the reasons that follow, we affirm.

            Davis raises only sentencing errors on appeal.                         After

United    States    v.   Booker,       543    U.S.     220   (2005),     we    review    a

sentence    for    reasonableness           applying    a    deferential       abuse-of-

discretion standard.             Gall v. United States, 552 U.S. 38, 49

(2007).     This Court first must ensure that the district court

committed no significant procedural error.                     Id. at 51.        Only if

the sentence is procedurally reasonable can this Court evaluate

the substantive reasonableness of the sentence, again using the




     *
       The burnings were of separately owned residences, on the
same street, ignited on the same night from inside the
structures.



                                             2
abuse-of-discretion standard of review.                           Id.; United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).

            We review de novo a district court’s application of a

statutory sentencing enhancement.                      United States v. Letterlough,

63 F.3d 332, 334 (4th Cir. 1995).                          Under the ACCA, a defendant

is   an   armed    career        criminal        and       subject      to    a    fifteen-year

mandatory-minimum sentence if he violates 18 U.S.C. § 922(g)(1)

and has at least three prior convictions for violent felonies or

serious drug offenses “committed on occasions different from one

another.”         18        U.S.C.   §    924(e)(1).              Convictions          occur    on

occasions    different          from      one    another         if    each       of   the   prior

convictions       arose       out    of    a     separate        and    distinct        criminal

episode.      Letterlough, 63 F.3d at 335.                            In other words, the

predicate ACCA offenses must be those that can be isolated with

a beginning and an end.                  United States v. Hobbs, 136 F.3d 384,

388 (4th Cir. 1998).             Davis has failed to show reversible error

in the district court’s application of the ACCA enhancement.

            Next, Davis contends that the district court failed to

address the required factors and applied an erroneous standard

in   assessing     the       applicability           of    the   ACCA    enhancement.           In

particular,       Davis       argues      that       the    district         court     failed   to

assess his claims under the factors discussed in United States

v. Carr, 592 F.3d 636, 644 (4th Cir. 2010), which relied on

Letterlough.           We    find    no   reversible         error.           Defense    counsel

                                                 3
carefully reviewed the Carr factors at sentencing, the district

court      adequately           explained         its        decision           to        apply     the

enhancement, and the district court’s application of the ACCA

enhancement in this matter comfortably fits within our case law

on   the    issue.           See    Carr,    592       F.3d       at    645     (upholding         ACCA

designation based on conclusion that breakings or enterings of

thirteen different storage units, with ten different victims,

were “separate and distinct criminal episodes for purposes of

the ACCA”); Hobbs, 136 F.3d at 389 (“[T]he fact that there were

multiple         victims       decisively         tips       the       scales        in    favor     of

concluding        that       each   burglary          was     a    separate          and    distinct

criminal         episode.”          (internal           quotation              marks        omitted);

Letterlough, 63 F.3d at 335 (“Convictions occur on occasions

different        from    one    another      if       each    of       the    prior       convictions

arose      out     of    a     separate      and        distinct             criminal      episode.”

(internal quotation marks omitted)).

             Accordingly,            we     affirm.               We    dispense          with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                             AFFIRMED




                                                  4